Title: From Alexander Hamilton to Jean Baptiste de Ternant, 12 March 1792
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de



Sir
Treasury DepartmentMarch 12, 1702.

I have the honor to receive your letter of the 10th. instant, and Mr. de la Forest has applied at the Treasury for the payment of the sum of one hundred thousand dollars at the moment when 1 was about to request you would take order for the receipt of that sum. A warrant on the Treasurer has in course been executed.
With very great respect & attachment, I have the honor to be   Sir   Your obed. servant
Alexander Hamilton
Mr. TernantMinister Plenipotentiary of France
 